Quinn, Chief Judge
(dissenting):
The majority hold that in two particulars the law officer’s instructions are fatally deficient: First, because he failed to instruct fully on justifiable homicide; and, second, because he declined to instruct on the lesser offense of involuntary manslaughter. I disagree with both conclusions, for I find neither supported by the record -of trial.
No one will seriously challenge the right of an individual charged with the duty of apprehending suspected felons to use all reasonable force to accomplish his mission. But killing is-a last resort, not a first thought, and is justified only by necessity. Warren on Homicide, Perm ed, § 145. ' The essential element of necessity is completely lacking in the circumstances of this case.
Nothing in the testimony of the five eyewitnesses suggests the presence of necessity. The testimony of the accused, relied on as the source of the theory, fails to raise it. The accused asserted that after relieving Bashaw of his weapon and placing him under apprehension, he- held him at bay at the point of his -shotgun. This is how he .described the tragedy:
“ . . .At this time, the man threw-his hand up and-knocked my shotgun up and to his right, causing one round to go off, sir. •



“When he hit the shotgun it went *245off in the air and I grabbed the weapon with both hands and I came back and threw a slash at the man’s shoulder trying to knock him off balance so I could apprehend him, sir.



“ . . . [T]he next thing that I remember was the man laying on the ground, he was laying on his side and he had a hole in his chest, sir.



“I don’t remember doing nothing at all to the man, sir.”
With the foregoing as his basis, the defense counsel advanced the following argument on justification:
“ . . . Let us consider some of the circumstances that go into the decision of the action taken by Staff Sergeant EVANS. Let us consider how appropriately he was acting under these circumstances. It is a well known fact by now that Staff Sergeant EVANS was a drill instructor for over a three year period, that during this time, he had extensive training in hand to hand combat and bayonet fighting. He testified to you from his own mouth that in order to be an instructor in this field- you were supposed to learn all the movements automatically so that they may become instinctive, so that he can react without thinking. In this particular situation in the apprehension of BASHAW, Sergeant EVANS was not premeditating that second shot, he was acting automatically as he had been trained, instinctively. His testimony of not remembering is really consistent with the training that he had received previously.”
Neither the testimony of the accused nor the argument of his counsel suggests any necessity for the killing. The approach of the defense was simply: Whenever the slightest resistance is shown, a trained Marine is justified in meeting it “automatically” and “instinctively” with lethal force. The fallacy of that position is established by the authorities relied on by the majority.
The remainder of the circumstances do not provide the element of necessity. While the majority put much emphasis on the report that the victim had “locked and loaded” on a would-be captor earlier in the day, the fact is he meekly surrendered his weapon to the accused without attempting to use it. Again, the majority suggest the victim was a drug addict, a condition which made him even more dangerous. However, the battalion surgeon, who examined the victim shortly before the fatal day, found him simply a “very immature, nervous individual, [with] gross feelings of inadequacy” and, in the doctor’s opinion, “basically whether or not he was actually a drug addict, his publicizing this fact was a means of getting attention as a part of his general insecurity.” Physically, the victim was five feet, eight inches tall, and weighed one hundred forty-two pounds. He was eighteen years old and had been in the service one year. The accused, on the other hand, stood over six feet in height, and weighed more than two hundred pounds. He was thirty-one years old, with thirteen years of service behind him. His combat experience and his expertise in hand-to-hand fighting were well established. If one of the size, experience, and ability of the accused could not subdue an immature, undersized, unarmed youth, there were three other armed Marines in the apprehension team ready to assist him, without resort to killing. Assuming, therefore, that the law officer’s instructions on justification were inadequate, prejudice could not result. United States v Amdahl, 3 USCMA 199, 11 CMR 199.
In the absence of justification, the mere denial of an intent to kill or inflict grievous bodily harm does not suffice to raise involuntary manslaughter. Here, as in United States v Snyder, 6 USCMA 692, 21 CMR 14, and United States v Jones, 10 USCMA 122, 27 CMR 196, unjustified lethal force was used against the victim, and the uncontradicted evidence of the circumstances is such as to establish a *246positive intent to inflict, at the very least, grievous bodily harm.
The accused’s denial of an intent to kill or inflict grievous bodily harm must be viewed in the light of all of the circumstances, and when this is done its futile nature is disclosed. If the victim touched the shotgun at all, he did so only to turn its muzzle away from him. There was no attempt to wrest the weapon from the accused before either of the two shots were fired. Nor was the victim making any attempt to flee. Although the accused professed no recollection of the events, it is' undisputed that when the victim, fatally wounded, audibly sought to make his peace with his Maker, he mocked him with the current comedy quip “ ‘sorry about that.’ ” With this taunt still echoing, he then brought the butt of his weapon down repeatedly upon the head of the helpless figure, uttering indescribable profanities, interspersed with declarations that “ ‘You’re a deserter, you don’t deserve to live.’ ” He stopped only when others intervened, and informed him his quarry had expired. The physical facts fully corroborate the testimony of the five eyewitnesses, for the certificate of death notes lacerations to the forehead area. Their full extent, unfortunately, was never determined because an autopsy was deemed unnecessary in light of the gaping chest wound, which was the obvious cause of death. Equally obvious is the inference compelled by the accused’s acts and words following the fatal shot. United States v Amdahl, supra; Burnaman v State, 70 Tex Crim 361, 159 SW 244 (1913).
Both United States v Taylor, 16 USCMA 489, 37 CMR 109, and United States v Moore, 16 USCMA 375, 36 CMR 531, relied upon by the majority, are inapposite. In the Taylor case, the accused professed he had no intent to kill or injure his victim and asserted he was unaware he had a knife, in' Moore, the accused admitted using a weapon, but declared he intentionally fired ahead of the victim to stop him, not to harm him. In the instant case, a deadly force was used directly upon the person of the victim and in such a way that' only death could have resulted.
I would affirm the decision of the board of review.